Citation Nr: 1724910	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  14-01 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a sleeping disorder, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran had active service in the US Air Force from March 1958 to March 1962, to include service in the Korean peninsula. 

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2015, the Veteran and his spouse appeared and testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is contained in the virtual record.

This issue was previously before the Board in September 2015 and June 2016 and was remanded each time for further development, specifically to include providing additional VA examinations.  The requested development was completed, and the matter has been properly returned to the Board for appellate consideration.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a current diagnosis of sleep disorder other than sleep apnea that is etiologically related to his active military service.



CONCLUSION OF LAW

The criteria for service connection for a sleep disorder, to include sleep apnea, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

VA's duty to notify was satisfied by a letter dated in January 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), all identified and obtainable post-service treatment records, and private medical opinions have been associated with the record. 

With respect to the Veteran's claim for entitlement to service connection for a sleep disorder, pursuant to the Board's June 2016 remand, the Veteran was afforded a new VA examination in July 2016.  The Board finds that the June 2016 VA examination and related opinion were thorough and adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.



II.  Service Connection

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for a sleep disorder.

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Organic diseases of the nervous system, are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system, to a degree of 10 percent or more within one year of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, VA regulations provide that service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no such record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's STRs document complaints of insomnia.  

Post-service, with respect to the criteria of a current diagnosis of a sleeping disorder, the threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

While there is some notation in the Veteran's private and VA medical records of his sleeping difficulty over the years, including taking various medications to assist with sleeping, there is no indication that this sleeplessness rises to the level of a diagnosable and compensable sleep disorder as evidenced by the most recent VA examinations.  

The medical records show that the Veteran was diagnosed with sleep apnea in 2004.  There has been no contention by the Veteran nor medical evidence presented with respect to any connection between the sleep apnea and the sleep disorder the Veteran claims to have developed many years prior during his active service in Korea.  Despite the diagnosis of sleep apnea in 2004, the Veteran's wife testified that the Veteran had undergone a sleep study that revealed that he did not have sleep apnea.  Moreover, none of the medical treatment records dating during the appeal period note any complaints, treatment, or diagnosis of sleep apnea.  Moreover, in December 2015, a VA examiner opined that there is no valid rationale to support a relationship between the sleep apnea diagnosis itself or any possible aggravation and the Veteran's active service.  Accordingly, service connection for sleep apnea is not warranted. 

With respect to a sleep disorder other than sleep apnea, the Board notes that in February of 2013, a VA examiner found that the Veteran did not meet the Diagnostic and Statistical Manual, 4th edition, (DSM-IV) criteria for a sleep disorder.

Likewise, In July 2016, a VA examiner found that the Veteran did not meet the DSM-5 criteria for a sleep disorder.  The examiner noted that the Veteran's medical history recorded prior symptoms and diagnoses of insomnia as shown in private medical letters, but ultimately concluded that the Veteran does not have a current diagnosis of insomnia or any other sleep disorder other than sleep apnea.  

During his April 2015 hearing, the Veteran testified he did not serve in the Republic of Vietnam, and therefore presumptive exposure to herbicide agents under 38 C.F.R. § 3.307(a)(6)(iii) is not established.  Instead, the Veteran has asserted he was exposed to herbicide agents during his service at Kunsan Air Base in Korea.  VA regulations provide that if a veteran had active service between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicide agents are known to have been applied during that period, the veteran shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange.  38 C.F.R. § 3.307(a)(6)(iv).  However, in this case the Veteran's period of active duty service, from 1958 to 1962, pre-dates the specified time range by several years.  Despite the dates, the RO sought further confirmation from the Joint Services Records Research Center (JSRRC) regarding the Veteran's contentions of working with herbicide agents at Kunsan.  The JSRRC reported in a February 2013 formal finding that it was unable to verify the Veteran's contentions of herbicide exposure, to include Agent Orange exposure.  

Although the Veteran credibly testified as to possible exposure to an herbicide agent due to the nature of the defoliation-related tasks he stated that he performed during active service in Korea, he could not recall the exact chemical or chemicals to which he was exposed.  Regardless, the Veteran is not competent to testify as to the extent to which, if any, that exposure impacted his health.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Veteran also submitted a private medical opinion letter dated March 2016 which explains that defoliant chemicals are linked to many health problems and that the Veteran's many health problems must be connected to chemical defoliant exposure during service.  However, the letter concedes that the Veteran does not know, and as such the doctor does not know, which chemical or chemicals the Veteran may have been exposed to.  That letter also references an earlier private medical opinion letter submitted by the Veteran in April 2015 listing insomnia as one of the health issues for which the Veteran is being treated and which can be shown by medical research to be related to Agent Orange exposure.  However, again, there is no competent evidence presented that the Veteran was in fact exposed to Agent Orange or other herbicide agents.  The Veteran's service records show that he did not serve during the presumptive period from April 1, 1968 to August 31, 1971 for presumptive exposure to herbicide agents near the Korean DMZ.  See 38 C.F.R. § 3.307(a)(6)(iv).  Accordingly, along with the negative herbicide agent exposure report from the JSRRC, neither direct nor presumptive exposure to herbicide agents in Korea is available for the Veteran.  38 C.F.R. § 3.307(a)(6).

The VA examiner in July 2016 considered the private treatment records indicating the Veteran is treated for insomnia, as well as the body of the Veteran's medical history back to service where STRs noted insomnia.  Although symptoms for sleep disturbance are documented in the Veteran's medical records, and according to the July 2016 VA examiner, have been diagnosed as insomnia in the past, the examiner concluded that the Veteran does not have a current sleep disorder disability.  In the absence of a current disability or diagnosis of a sleep disorder, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v.  Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

In the present claim, the VA has provided multiple opinions, dated in February 2013, December 2015, and July 2016, which concluded that the Veteran does not have a sleep disorder.  The Board finds that, at a minimum, the July 2016 VA examination is adequate and is in substantial compliance with the related June 2016 Board remand.  The July 2016 VA examination report was based on review of the Veteran's medical history along with an interview and physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding when assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered and the opinion is considered probative if it is definitive and supported by detailed rationale.).  Therefore, the Board finds probative the July 2016 VA opinion that concluded that the Veteran does not have "a current diagnosis of insomnia or any other disorder causing difficulties sleeping."  This opinion is considered probative as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable opinion rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  Importantly, the July 2016 VA examination and opinion, in making this determination, considered the Veteran's lay assertions regarding his history with sleep difficulties.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

The Veteran has provided competent medical evidence to rebut the opinion against the claim for a sleep disorder; however, the Board finds the probative weight of the VA opinions and medical records outweighs that of the private medical letters referenced above, which refer in general terms to insomnia and its potential relationship with herbicides and does not specifically reference the Veteran's medical records nor provide a detailed rationale of the basis for a diagnosis of insomnia as a diagnosed sleep disorder as opposed to, e.g., a potential symptom of some third disability.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  Also, a medical opinion must be supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In reaching the above conclusion, the Board has not overlooked the Veteran's statements supporting his claims.  While the Veteran believes that he has a sleep disorder related to service, as a layperson, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of sleep disorders are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his sleeping difficulty is not competent medical evidence.  Thus, the Veteran's own opinion regarding the etiology of his sleep problems is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.  See King v. Shinseki, 700 F.3d 1339, 1344 (2012).

Accordingly, the weight of the medical evidence is against a current sleep disorder and an association or link between any such sleep disorder and service, and the claim must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a sleeping disorder, to include as due to herbicide agent exposure, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


